PER CURIAM.
Appellant, Jarvis Garrett, argues that he was sentenced on the basis of an inaccurate scoresheet. While we are unable to determine from the record before us whether or not the scoresheet utilized by the trial court was accurate, we are able to determine that even if it was inaccurate in the manner suggested by Mr. Garrett, it would have made no difference in the sentence he received. We note that he was sentenced in accordance with a plea agreement which made no mention of the sentence being associated with the scoresheet. Nevertheless, appellant is entitled to have an accurate scoresheet. Thus, while we affirm the order denying relief, we remand for the trial court to determine whether the scoresheet is accurate.
AFFIRMED and REMANDED.
SAWAYA, MONACO and LAWSON, JJ., concur.